COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Erik Santana Guanche v. The State of Texas

Appellate case number:    01-13-00851-CR

Trial court case number: 1869024

Trial court:              County Criminal Court at Law No. 7 of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: January 15, 2015